Citation Nr: 0406085	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Entitlement to service connection for residuals of a left 
arm injury. 

3.  Entitlement to a higher (compensable) initial evaluation 
for asbestosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran served in the Merchant Marines during World 
War II.  A DD Form 214 shows the following dates as the 
veteran's periods of active duty for VA benefit purposes:  
August 31, 1944 to December 14, 1944 (for service aboard the 
vessel Samuel Mitchell) and December 26, 1944 to May 1, 1945 
(for service aboard the vessel Berkshire).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).  A March 2002 rating decision denied the veteran 
service connection for residuals of a back injury, residuals 
of a left arm injury, and asbestosis.  A subsequent RO rating 
decision, dated in August 2002, granted the veteran service 
connection for asbestosis and assigned a non-compensable 
rating.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran served in the Merchant Marines August 31, 1944 to 
December 14, 1944 (for service aboard the vessel Samuel 
Mitchell) and December 26, 1944 to May 1, 1945 (for service 
aboard the vessel Berkshire).  

A review of the record shows that the RO requested the 
National Archives and Record Administration to review the 
deck logs for the S.S. Samuel Mitchell and the S.S. Berkshire 
in order to verify the injuries, which occurred in November 
1944.  The National Archives and Record Administration was 
unable to verify the injuries.  The record shows that an 
attempt has not been made to obtain any sick bay reports as 
required by the Veterans Claims Assistance Act (VCAA) of 
2000.

In his original application for compensation benefits the 
veteran indicated that he received treatment from Dr. Brown 
in 1972.  Subsequently he indicated that treatment began in 
1979.  The treatment records received from Dr. Brown who is 
associated with the Hickory Orthopedic Center cover the 
period from February 1999 to April 2000.  In December 2001 
the veteran indicated he went on Workman's Compensation in 
North Carolina and Social Security in approximately 1981.  He 
also indicated he was treated at the VA medical facility in 
Salisbury.  The Board finds that an attempt should be made to 
obtain these records.

A review of the available medical evidence including VA 
pulmonary function studies in December 2001 shows that the 
evidence is inadequate to rate the service-connected 
asbestosis under the pertinent rating criteria.  
Specifically, the veteran's December 2001 VA examination did 
not provide specific findings referable to Diffusion Capacity 
of the Lungs for Carbon Monoxide by the Single Breath Method 
(DLCO) (SB) or the levels of oxygen consumption in compliance 
with the rating criteria listed in 38 C.F.R. § 4.97 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file, 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (2002), and any other 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request the appropriate 
organizations to conduct a search for the 
sick bay reports from the S.S. Samuel 
Mitchell for November 1944.

3.  The RO should furnish the veteran 
then appropriate release of information 
forms in order to obtain copies of the 
treatment records from Dr. Brown covering 
the period from 1972 (1979) to February 
1999 and to obtain the records from North 
Carolina regarding his award of Workman's 
Compensation benefits.

3.  The RO should take the appropriate 
actions to obtain a copy of the decision 
awarding Social Security disability 
benefits and the evidence on which the 
decision was based.

4.  The RO should ob all treatment 
records from the Salisbury VA medical 
facility.

5.  The veteran should be scheduled for a 
pulmonary examination for purposes of 
assessing the current severity of his 
service-connected pulmonary disability.  
The claims folder should be made 
available to the examiner for review.  
All indicated tests, including pulmonary 
function tests, should be performed.  The 
pulmonary function tests report of the 
examination should contain data 
pertaining to actual versus predictive 
values for force vital capacity (FVC) and 
DLCO (SB) (Diffusion Capacity of the 
Lungs for Carbon Monoxide by the Single 
Breath Method).  The report should also 
contain information pertaining to maximum 
oxygen consumption (measured in 
milliliters per kilogram per minute), 
should indicate whether there is evidence 
of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, or 
episodes of acute respiratory failure, 
and should reflect whether outpatient 
oxygen therapy is required.  

6.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought are not 
granted the veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




